                                   Case 4:20-mj-01574-N/A-JR Document
                                                         CRIMINAL     1 Filed 02/14/20 Page 1 of 1
                                                                  COMPLAINT
                                                                                               DISTRICT of ARIZONA
,i
                           United States.District Court
                                           United States of America                            DOCKETNO.

                                                      v.
                                               Bethany Hanson
                                                                                              MAGISTRATE'S CASE NO.
                                           DOB: 1986; U.S. Citizen
                                                                                                            ? n - n 1 C 7 J, M I
                                                                                                            --    _... , . ····-
                                      Complaint for violation of Title 21, United States Code, Sections 841(a)(l) and 844(a)

     COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
     Count 1: On or about February 13, 2020, at or near Naco, in District of Arizona, Bethany Hanson did lmowingly and
     intentionally possess with intent to distribute 50 kilograms or more of marijuana, a Schedule I controlled substance;
     in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).
     Count 2: On or about February 13, 2020, at or near Naco, in District of Arizona, Bethany Hanson did lmowingly and
     intentionally possess a quantity of marijuana, a Schedule I controlled substance; in violation of Title 21, United States
     Code, Section 844(a).
     BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
     On February 13, 2020, Bethany HANSON presented herself for inspection into the U.S. from the Mexico via the
     Naco, Arizona Port of Entry as the driver, sole occupant, and registered owner of a 2005 Chrysler Town & Country
     minivan. The vehicle was referred to secondary inspection where Customs and Border Protection (CBP) officers
     discovered a non-factory compartments within the interior of the vehicle. After further. investigation, CBP officers
     discovered 108 packages of a green, leafy substance concealed in the compartments. An x-ray scan of the vehicle
     confirmed the 'presence of anomalies throughout the interior. A representative sample of the contents of the packages
     tested positive for the characteristics of marijuana. The total weight of the marijuana was 58.68 kilograms.

     During a p.ost'-Miranda interview, HANSON acknowledged ownership of the vehicle, and stated that she had agreed
     to transport marijuana from Phoenix back south through the Naco Port of Entry 'to take into Mexico for $1500;
     however, she stated that she had not agreed to transport marijuana from Mexico into the U.S. HANSON admitted that
     the drug trafficking organization (DTO) she worked for had purchased the vehicl~ for her and arranged for the title
     and registration to be ~ansferred to her name. HANSON understood that by agreeing to utilize a vehicle to transport
     narcotics from the U.S. into Mexico, she also took the risk of the DTO utilizing the vehicle to transport narcotics
     northbound and also had a "feeling" that the DTO wotlld conceal drugs in the vehicle without her. knowledge before ·
     she left Mexico.                                                                              ·




                                                                    I


     MATERIAL WI1NESSES IN RELATION TO THE CHARGE:

     DETENTION REQUESTED                                                                      SIGNA~?59JMPLAINANT {official title)
       Being·duly sworn, I declare th~t the :foregoing is
         true
           and correct to the best of my knowledge.                                               /\'1J/~                      .
     KCH/drh                               vi/          -~                                    OFFiQNL TITLE
     AUTHORIZED AUSA Kevin Hakala                         Lt.;:!/                             -HS"1-   S~(PrZ        ~f
      Sworn to before me and subscribed in my presence.
     SIGNA~ISTRATE JUDGE1l                                                                    DATE

               (                ~~-~                                                          February 14, 2020
1
>See Federal rules of Criminal Procedure Rules 3 and 54
